Appeals by the People from three orders and a judgment in a criminal action made by the County Court of Madison county. The defendant was indicted for adultery. Upon arraignment she first pleaded guilty and then was permitted by the court to withdraw this plea and to enter a plea of not guilty. Upon the trial the court advised the jury to return a verdict of not guilty, which the jury did, and a judgment of acquittal was entered on such verdict. The People have appealed from the order permitting the defendant to change her plea and from the judgment of acquittal. On the settlement of the case on appeal the district attorney moved to include in such case a statement of certain alleged facts as to the proceedings at the time of the arraignment, including the affidavit of an attorney who was consulted by the defendant at the time of her arraignment but who did not formally appear as her attorney. This motion was denied and the People appeal from that order also. No appeal lies to this court on the part of the People from this order as none is provided for by statute. The appeal from the judgment acquitting the defendant entered upon the recommended verdict of the jury of not guilty must be dismissed as the People have no right to such appeal. (Code Crim. Proc. § 518, subd. 4; People v, Reed, 276 N. Y. 5; People ex rel. Stabile y. Warden of the City Prison of the City of New York, 202 id. 138; People v. Ledwon, 153 id. 10,) In this view of the circumstances it is unnecessary to decide the appeal from the order settling the case and denying the district attorney’s motion to include certain statements in the record on appeal. These *1020statements would in no wise affect this result. Appeals dismissed. Present — Hill, P. J., Crapser, Bliss and Heffeman, JJ.